






Exhibit 10.4




EXECUTION COPY


FIRST AMENDMENT TO SECOND STEP TRANSFER AGREEMENT
This FIRST AMENDMENT TO SECOND STEP TRANSFER AGREEMENT (this “Amendment”) is
entered into as of December 2, 2015, between MOBILE LEASING SOLUTIONS, LLC, a
Delaware limited liability company (the “Buyer”) and SLV-III LLC, a Cayman
Islands exempted company, as Lessee Representative for the Lessees (the “Lessee
Representative”).
R E C I T A L S:


A.    The Buyer, the Lessee Representative and the other Lessees are parties to
the Second Step Transfer Agreement, dated as of November 19, 2015 and effective
as of the Lease Closing Date (as amended, amended and restated, supplemented or
otherwise modified from time to time, the “Second Step Transfer Agreement”).
B.    The Buyer and the Lessees wish to amend the Second Step Transfer Agreement
to, among other things, reduce the Cash Purchase Price, subject to the terms and
conditions herein set forth.
C.    Pursuant to Section 8.1 and Section 8.14(a)(vii) of the Second Step
Transfer Agreement, the Lessee Representative is authorized to execute and
deliver any amendments, consents, waivers or other instruments related to the
Second Step Transfer Agreement and the other Transaction Documents on behalf of
the Lessees (and any such amendment, consent, waiver or other instrument shall
be binding upon and enforceable against such other Lessee to the same extent as
if made directly by such Lessee).
In consideration of the mutual agreements contained in this Amendment, and other
good and valuable consideration the receipt and sufficiency of which are
acknowledged, the parties to this Amendment agree as follows:
Section 1.Definitions and Interpretation.


1.1    Definitions. Unless otherwise defined, capitalized terms used herein
shall have the meanings given to them in the Second Step Transfer Agreement.


1.2    Interpretation. This Amendment shall be construed and interpreted in
accordance with Section 1.2 of the Second Step Transfer Agreement.


Section 2.Amendment to Second Step Transfer Agreement.


2.1    Section 3.1 of the Second Step Transfer Agreement is hereby amended and
restated in its entirety and replaced with the following:


“Deferred Purchase Price Amount. The Buyer shall pay the Lessee Representative,
on behalf of the Lessees, on any Settlement Date in accordance with the
Waterfall, an aggregate amount (which shall not be less than zero) (the
“Deferred Purchase Price Amount”) equal to (I)(a) the sum of (i) the aggregate
Deferred Purchase Price plus (ii) the remainder of (x) the aggregate amount of
Deferred Purchase Price Interest accrued to




--------------------------------------------------------------------------------




such date minus (y) the aggregate amount of Deferred Purchase Price Interest
paid to the Lessees to such date minus (b) the sum of (i) the aggregate amount
of Rent Payment Shortfalls to such date without duplication of any amounts
deducted from the calculation of Contingent Rent Purchase Price and Net Device
Losses plus (ii) the aggregate Net Device Losses to such date minus (II) the
aggregate amount paid to such date pursuant to clause (I).”
2.2    Schedules I, II, III and VI of the Second Step Transfer Agreement are
hereby amended and restated in their entirety as set forth on Schedules I, II,
III and VI hereto.


Section 3.Effectiveness. This Amendment shall become effective on the Lease
Closing Date.


Section 4.    Representations and Warranties. The Lessee Representative (on
behalf of each Lessee) represents and warrants to the Buyer, and the Buyer
represents and warrants to the Lessee Representative (on behalf of each Lessee),
as of the Lease Closing Date, as follows:


4.1    Power and Authority; Due Authorization. It (i) has all necessary power
and authority to (A) execute and deliver this Amendment and (B) carry out the
terms of and perform its obligations hereunder and (ii) has duly authorized by
all necessary corporate or limited liability company action, as applicable, the
execution, delivery and performance of this Amendment.


4.2    Binding Obligations. This Amendment constitutes a legal, valid and
binding obligation of such party, enforceable against such party in accordance
with its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law.


4.3    Non-Violation. The consummation of the transactions contemplated by this
Amendment and the performance by it of the terms hereof and thereof will not,
(i) violate or result in a default under (A) its articles or certificate of
incorporation, memorandum and articles of association, by‑laws, certificate of
formation, limited liability company agreement, or other organizational
documents, as applicable, or (B) any material indenture or other material
agreement or instrument binding on it, (ii) result in the creation or imposition
of any Lien upon any of its properties pursuant to the terms of any such
indenture, agreement or instrument except for any Lien that could not reasonably
be expected to have a Material Adverse Effect or arising under the Transaction
Documents, or (iii) violate in any material respect any Law applicable to it or
any of its properties.


4.4    Representations and Warranties in Second Step Transfer Agreement. The
representations and warranties made by it in the Second Step Transfer Agreement
as amended hereby are true and correct in all material respects (except that any
representation and warranty that is qualified by materiality, Material Adverse
Effect or similar language will be true and correct (after giving effect to any
qualification therein) in all respects) on and as of the Lease Closing Date as
though made on and as of the Lease Closing Date, except to the extent that such
representations and warranties expressly relate to an earlier date, in which
case such representations and warranties shall be true and correct in all
material respects only as of such earlier date.


4.5    No Lease Event of Default. No Lease Default or Lease Event of Default
exists before, nor will occur immediately after, giving effect to this Amendment
or observing any provision hereof.














-2-




--------------------------------------------------------------------------------






4.6    Governmental Approvals. No authorization or approval or other action by,
and no notice to or filing with, any Governmental Authority is required for its
due execution, delivery and performance of this Amendment or the transactions
contemplated hereby, except, as applicable filings with the Securities Exchange
Commission to the extent required by applicable Law.


Section 5.    Miscellaneous.


5.1    Successors and Assigns. This Amendment shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns.


5.2    Severability. Any provision of this Amendment that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.


5.3    Headings. The headings, captions and arrangements used in this Amendment
are for convenience only and shall not affect the interpretation of this
Amendment.


5.4    Transaction Documents Unaffected. Each reference to the Second Step
Transfer Agreement in any Transaction Document shall hereafter be construed as a
reference to the Second Step Transfer Agreement as amended hereby. This
Amendment is a Sprint Transaction Document.


5.5    Execution in Counterparts; Integration. This Amendment may be executed in
any number of counterparts and by the different parties in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which when taken together shall constitute one and the same
Amendment. Executed counterparts may be delivered electronically. This
Amendment, together with the other Transaction Documents, contains a final and
complete integration of all prior expressions by the parties hereto with respect
to the subject matter hereof and shall constitute the entire understanding among
the parties hereto with respect to the subject matter hereof, superseding all
prior oral or written understandings.


5.6    Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY THE LAWS OF THE STATE
OF NEW YORK (INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL
OBLIGATIONS LAW, BUT WITHOUT REGARD TO ANY OTHER CONFLICT OF LAWS PROVISIONS
THEREOF.


[Signature page follows.]




























-3-




--------------------------------------------------------------------------------












IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective duly authorized signatories, as of the date first above
written.




SLV- III LLC, as Lessee Representative




By: /s/ Stefan K. Schnopp            
Name: Stefan K. Schnopp
Title: Director










































































Amendment to Second Step Transfer Agreement




--------------------------------------------------------------------------------






MOBILE LEASING SOLUTIONS, LLC,
as Buyer




By: /s/ Jeffrey P. Krisel        
Name: Jeffrey P. Krisel
Title: President
























































































Amendment to Second Step Transfer Agreement






--------------------------------------------------------------------------------








Schedule I




Devices
See File leaseco_to_sprint_20151201_B.csv.






--------------------------------------------------------------------------------








Schedule II




Related Customer Leases


See File leaseco_to_sprint_20151201_B.csv.










--------------------------------------------------------------------------------








Schedule III


Cash Purchase Price and Deferred Purchase Price
Total Cash Purchase Price
Total Deferred Purchase Price
$1,136,473,514.72
$126,318,968.05



See File leaseco_to_sprint_20151201_B.csv. for the Cash Purchase Price and
Deferred Purchase Price with respect to each Device and Customer Lease-End
Rights and Obligations




--------------------------------------------------------------------------------




Schedule VI
Additional Definitions
“Deferred Purchase Price Interest” means interest on the amount of Deferred
Purchase Price outstanding calculated at a rate of 5.30% per annum.






